Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/25/21, as to the reference identified as “Schlienz”, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 1, 8, 16-18, 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0305899 A1 to Rico Alvarino et al., in view of U.S. Patent Publication No. 2021/0282169 A1 to Zhang et al.
As to claim 15, Alvarino discloses An apparatus for a user equipment (UE) configured to operate in a wireless communication system supporting narrowband Internet of things (NB-IoT), the apparatus comprising: a memory including instructions; and a processor operatively coupled to the memory, wherein the processor is configured to perform specific operations by executing the instructions, wherein the specific operations include (paragraphs 6-8, disclosing “NB-IoT devices”; Figs. 1, 4 and paragraphs 130-148, disclosing UE402 and eNB/node 404, which are well known to comprise transceivers, memory and computer instructions/code recorded thereon, and processors): 
transmitting a random access preamble to a base station (BS); receiving a random access response from the BS (Figs. 1, 4, paragraphs 82-90, step 406 NPRACH (Msg 1) [“transmitting a random access preamble to a base station (BS)”]; step 408 NPDSCH Random access response MSG 2 [“receiving a random access response from the BS”]); and 
transmitting data to the BS on a narrowband physical uplink shared channel (NPUSCH) based on the random access response (Figs. 1, 4, paragraphs 82-90, step 410 NPUSCH RRC connection request (MSG 3), i.e., transmitting on NPUSCH, teaching this limitation; see paragraphs 86-87: “Message 3 410 is already time aligned, which is necessary for transmission over the NPUSCH. Further, the RAR provides the UL grant for message 3 410, containing all relevant data for the Message 3 410 transmission”, thus teaching that the transmission of msg 3 data on NPUSCH if “based on the random access response”), and 
wherein the channel quality information is related to a repetition number required to detect a hypothetical narrowband physical downlink control channel (NPDCCH) at a 1% block error rate (BLER) (paragraphs 14, 20, 100, disclosing “determining, in the device, a maximum repetition level … for communicating with the node”, where such “maximum repetition level [i.e., the recited “cqi”] is based on a value needed to decode a NPDCCH signal with a predetermined BLER, and the predetermined BLER is less than, or equal to, 1%”, teaching this limitation).

Zhang discloses transmitting channel quality information to the BS on a physical uplink shared channel PUSCH (paragraphs 1-5, 91, 160, 246, 298, 356, disclosing sending different kinds of CQI through PUSCH, which is understood to be from the UE to the base station)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Zhang, in conjunction with the method as disclosed and taught by Alvarino, to reject the limitations of this claim. Specifically, it would have been obvious to a PHOSITA that Alvarino’s teaching of transmitting data to the BS on a narrowband physical uplink shared channel (NPUSCH) based on the random access response, may be applied to, and incorporated with, the channel quality information sent to the BS on a PUSCH, as disclosed in Zhang, where Zhang’s cqi would correspond to the transmitted data in Alvarino, to reject “transmitting channel quality information to the BS on a narrowband physical uplink shared channel (NPUSCH) based on the random access response”. The cited references are also in the same field of endeavor regarding establishing communications parameters utilizing various logical/communication channels.  The suggestion/motivation would have been to optimize and improve utilization of communication channels, especially for establishing communication parameters (Zhang, paragraphs 1-15; Alvarino, paragraphs 1-26). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 1, 8, 16-18, please see rejection for claim 15.
As to claim 2, Alvarino and Zhang teach the method as in the parent claim 1.

As to claim 9, please see rejection for claim 2.

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0305899 A1 to Rico Alvarino et al., in view of U.S. Patent Publication No. 2021/0282169 A1 to Zhang et al., further in view of U.S. Patent Publication No. 2010/0098012 A1 to Bala et al.
As to claim 7, Alvarino and Zhang teach the method as in the parent claim 1. 
Alvarino and Zhang do not appear to explicitly disclose wherein the channel quality information is measured for a non-anchor carrier.
Bala discloses wherein the channel quality information is measured for a non-anchor carrier (paragraph 132: “perform aperiodic CQI/PMI/RI reporting associated with non-anchor carrier(s) using the PUSCH”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Bala, in conjunction with the method as disclosed and taught by Zhang and Alvarino, to reject the limitations of this claim, since it would have been obvious to a PHOSITA 
As to claim 14, please see rejection for claim 7.

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0305899 A1 to Rico Alvarino et al., in view of U.S. Patent Publication No. 2021/0282169 A1 to Zhang et al., further in view of U.S. Patent Publication No. 2019/0230499 A1 to Sun et al.
As to claim 5, Alvarino and Zhang teach the method as in the parent claim 1. 
Alvarino discloses transmitting a random access preamble (Fig. 4, Msg1 420) and determining channel quality information (paragraphs 14 and 20, determining “maximum repetition level”, which is an embodiment of cqi).
Alvarino and Zhang do not appear to explicitly disclose “wherein the random access preamble is transmitted in an RRC idle state, and the channel quality information is measured based on a common search space (CSS) used to receive the random access response.”
Sun discloses performing actions in an RRC idle state (paragraphs 34, 37, 41); and determining communication status/parameters based on a common search space (CSS) used to receive the random 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Sun, in conjunction with the method as disclosed and taught by Zhang and Alvarino, to reject the limitations of this claim.  In particular, it would have been obvious to combine or incorporate Alvarino’s teaching of transmitting a random access preamble with Sun’s teaching of an RRC idle state to reject “wherein the random access preamble is transmitted in an RRC idle state”.  It would also have been obvious to combine or incorporate Alvarino’s teaching of determining channel quality information, with Sun’s teaching of determining communication status/parameters based on a common search space (CSS) used to receive the random access response, to reject “the channel quality information is measured based on a common search space (CSS) used to receive the random access response”. The cited references are also in the same field of endeavor regarding establishing communications parameters utilizing various logical/communication channels.  The suggestion/motivation would have been to optimize and improve utilization of communication channels, especially for establishing communication parameters (Zhang, paragraphs 1-15; Alvarino, paragraphs 1-26; Bala, paragraphs 1-9; Sun, paragraphs 1-14). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 12, please see rejection for claim 5.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0305899 A1 to Rico Alvarino et al., in view of U.S. Patent Publication No. .
As to claim 6, Sun, Alvarino and Zhang teach the method as in the parent claim 5. 
Alvarino and Zhang do not appear to explicitly disclose “wherein the channel quality information is determined based on a maximum repetition number configured for the CSS.”
Sun discloses determining communication status/parameters based on a common search space (CSS) used to receive the random access response (paragraphs 34, 49, 50, 53, disclosing monitoring the common search space CSS for random access response RAR to determine communication parameters/status)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Sun, in conjunction with the method as disclosed and taught by Zhang and Alvarino, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding establishing communications parameters utilizing various logical/communication channels.  The suggestion/motivation would have been to optimize and improve utilization of communication channels, especially for establishing communication parameters (Zhang, paragraphs 1-15; Alvarino, paragraphs 1-26; Bala, paragraphs 1-9; Sun, paragraphs 1-14). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Sun, Alvarino and Zhang do not appear to explicitly disclose “wherein the channel quality information is determined based on a maximum repetition number configured for the CSS.”
Wu discloses wherein the channel quality information is determined based on a maximum repetition number configured for a search space (paragraphs 237: where “maximum value of the USS 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Wu, in conjunction with the method as disclosed and taught by Zhang, Sun and Alvarino, to reject the limitations of this claim. In particular, it would have been obvious that Wu’s teaching above could be applied to a common search space, disclosed in Sun, to reject “wherein the channel quality information is determined based on a maximum repetition number configured for the CSS.” The cited references are also in the same field of endeavor regarding establishing communications parameters utilizing various logical/communication channels.  The suggestion/motivation would have been to optimize and improve utilization of communication channels, especially for establishing communication parameters (Zhang, paragraphs 1-15; Alvarino, paragraphs 1-26; Bala, paragraphs 1-9; Sun, paragraphs 1-14; Wu, paragraphs 1-59). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, please see rejection for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463